Citation Nr: 0900266	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  02-14 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected degenerative osteoarthrosis of the 
right knee (right knee disorder).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active military duty from April 1969 to 
January 1971. 

This case was remanded by the Board of Veterans' Appeals 
(Board) in May 2007 to the Department of Veterans Affairs 
(VA) Regional Office in Louisville, Kentucky (RO) for 
additional development.  


FINDING OF FACT

Range of motion of the right knee was to at least 100 
degrees, with motion from zero to 130 degrees on VA 
examinations in March 2005 and May 2008.


CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in 
excess of 10 percent for the service-connected right knee 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic 
Codes 5010, 5257, 5260, 5261 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Notice to the veteran was not sent in this case until later 
in the claims process.  However, VA may proceed with 
adjudication of a claim if errors in the timing or content of 
the notice are not prejudicial to the claimant.  Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005); see also Pelegrini, 18 Vet. App. at 
121.  

The RO sent the veteran a letter in January 2005 that 
informed him of the requirements needed to establish 
entitlement to service connection.  Service connection was 
subsequently granted for a right knee disorder by rating 
decision in March 2006.  

Although the veteran was not specifically notified of the 
requirements to establish entitlement to an increased rating, 
the VA General Counsel has held that 38 U.S.C.A. § 5103(a) 
does not require VA to provide notice of the information and 
evidence necessary to substantiate newly raised or 
"downstream" issues, such as the claims for increased 
compensation following the initial grant of service 
connection for a disability, in response to notice of its 
decision on a claim for which VA has already given the 
appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003).  The appropriate notice has been given in 
this case with respect to the increased rating claim.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Additional private 
evidence was subsequently added to the claims files.  

In compliance with the duty to notify the veteran of what 
information would substantiate his claim, the veteran was 
informed in a March 2006 letter that an effective date would 
be assigned if his claim was granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran was also 
advised that VA used a published schedule for rating 
disabilities that determined the rating assigned and that 
evidence considered in determining the disability rating 
included the nature and symptoms of the condition, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment.  

Although the veteran was not specifically advised as to 
providing evidence on the impact that his service-connected 
disabilities have on his daily life, this is not prejudicial 
because a reasonable person could be expected to understand 
from the notices that the impact of the disability on his 
daily life is relevant to substantiating the claim.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  VA examinations were 
conducted in March 2005 and May 2008.

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issue decided on 
appeal.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2008).  


Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Analysis of the Claim

The veteran was granted service connection for a right knee 
disorder in a March 2006 rating decision and assigned a 10 
percent evaluation under Diagnostic Code 5010, effective June 
6, 2000.  He contends that his condition is more severe than 
currently evaluated.  Having carefully considered the claim 
in light of the record and the applicable law, the Board is 
of the opinion that the preponderance of the evidence is 
against the claim and the appeal will be denied.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2008).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2008).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements and 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Arthritis due to trauma, which is established by x-ray 
findings, is to be rated as degenerative arthritis, which is 
rated under Diagnostic Code 5003.  Diagnostic Code 5003 
states that degenerative arthritis will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
code(s) for the specific joint or joints involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. § 
4,71a, Diagnostic Codes 5003, 5010 (2008).

Diagnostic Code 5260, limitation of flexion of the leg, 
provides a noncompensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2008).  

Diagnostic Code 5261, limitation of extension, of the leg 
provides a non-compensable rating if extension is limited to 
five degrees, a 10 percent rating if limited to 10 degrees, a 
20 percent rating if limited to 15 degrees, a 30 percent 
rating if limited to 20 degrees, a 40 percent rating if 
limited to 30 degrees, and a 50 percent rating if limited to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see 
also 38 C.F.R. § 4.71, Plate II (2008) (showing normal 
flexion and extension as between 0 degrees and 140 degrees).  

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2008) provide for assignment of a 10 percent rating when 
there is slight recurrent subluxation or lateral instability; 
a 20 percent rating when there is moderate recurrent 
subluxation or lateral instability; and a 30 percent rating 
when there is severe recurrent subluxation or lateral 
instability.

The evidence in this matter indicates that on testing of the 
right knee in February 2000, range of motion was from 0 to 
125 degrees. It was reported on VA evaluation in May 2002 
that x-rays of the right knee were normal.

VA treatment records dated from May 2002 to May 2008 reveal 
complaints of bilateral knee pain and periodic knee 
injections.  Degenerative joint disease of the knees was 
diagnosed.  Flexion of the knees was to 100 degrees without 
laxity in June 2004, July 2007, and May 2008.

On VA examination in March 2005, the veteran complained of 
frequent episodes of giving way of the right knee, with some 
swelling.  Physical examination of the right knee revealed 
range of motion from 0 to 130 degrees.  Mild crepitus and 
moderate tenderness were noted.  There was no effusion.  X-
rays showed significant articular cartilage disease and 
marked loss of cartilage height.  The diagnosis was right 
knee osteoarthrosis.

The veteran complained on VA examination of the right knee in 
May 2008 of knee pain, stiffness, swelling, instability, 
locking, fatigability, and flare-ups.  He said that he used a 
cane and a knee brace.  He said that he had quit construction 
work in 1993 due to bilateral knee pain.  

However, range of motion of the right leg was from 0 to 130 
degrees with pain at 130 degrees.  The examiner did not find 
any pain on repeated use, fatigue, weakness, lack of 
endurance, or incoordination.  Additionally, there was no 
edema, effusion, instability, redness, or ankylosis.  
Tenderness was noted.  X-rays of the right knee did not show 
any significant abnormality.  The diagnosis was degenerative 
osteoarthritis of the right knee.

As noted above, under Diagnostic Code 5003, when the 
limitation of motion of the specific joint involved is 
noncompensable under the appropriate diagnostic codes, as in 
this case, an initial rating of 10 percent is for application 
for a major joint such as the knee.

Because the medical evidence shows range of motion of the 
right knee was from 0 to at least 100 degrees, with motion to 
130 degrees in March 2005 and May 2008, an improvement than 
is required for a rating in excess of 10 percent under either 
Diagnostic Code 5260 or 5261, an initial evaluation in excess 
of 10 percent is not warranted for service-connected right 
knee disability under Diagnostic Code 5260 or 5261.  

The Board has considered the veteran's contentions of knee 
instability, but finds that the competent medical evidence of 
record does not support his assertion. See Owens v. Brown, 7 
Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 
(1994) (Observing that it is the Board's responsibility to 
evaluate the probative value of all evidence presented).  


An evaluation in excess of 10 percent is not warranted for 
instability under Diagnostic Code 5257 because the medical 
evidence, including the May 2008 VA examination, shows that 
the veteran's service-connected right knee disorder does not 
involve subluxation or instability.  In VAOPGCPREC 23-97, the 
VA General Counsel concluded that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003-5010, 5257.  Because the veteran does 
not have instability of the knee, separate ratings are not 
warranted.   

Because there is also no medical evidence of ankylosis, 
dislocation of semilunar cartilage, or impairment of the 
tibia and fibula, a higher evaluation is not warranted for 
the left knee disability during the entire appeal period 
under another diagnostic code for disability of the knee.  
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262 (2008).  

The Board also finds that, in light of the above evidence, a 
higher rating is not warranted for the service-connected 
right knee disability based on the language of VAOPGCPREC 9-
04; 69 Fed. Reg. 59990 (2004), which involves rating 
compensable limitation of flexion and extension of the leg as 
separate disabilities under Diagnostic Codes 5260 and 5261.  

As noted above, when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements and 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

It was noted on VA examination in May 2008 that there was no 
pain on repeated use, no fatigue, no weakness, no lack of 
endurance, and no incoordination.  Therefore, an increased 
evaluation is not warranted for the right knee under DeLuca, 
38 C.F.R. § 4.40, or 38 C.F.R. § 4.45.

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2008).  

The schedular evaluation in this case is not inadequate.  A 
rating in excess of that assigned is provided for certain 
manifestations of the service-connected right knee disorder, 
but the medical evidence reflects that those manifestations 
are not present in this case.  See 38 C.F.R. § 4.1 (2008).

Although the veteran said that he retired from work due to 
his bilateral knee disorder, the medical evidence on VA 
examination in May 2008 showed range of motion of the right 
knee from 0 to 130 degrees without weakness, fatigue, 
swelling, instability, lack of endurance, or incoordination.  
These VA findings do not indicate that the right knee caused 
"marked" interference with employment.  There is also no 
evidence of frequent periods of hospitalization due to the 
service-connected right knee.  Consequently, the Board finds 
that the criteria for referral for the assignment of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995). 

In reaching the above decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim for an initial 
evaluation in excess of 10 percent for service-connected 
right knee disorder, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

An initial evaluation in excess of 10 percent for service-
connected right knee disorder is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


